Title: From John Adams to Thomas Jefferson, 29 May 1818
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy, May 29. 1818

As Holly is a Diamond of a Superiour water it would be crushed to pouder by Mountainous oppression in any other country. Even in this, he is a light shining in a dark place. His System is founded in the hopes of Mankind, but they delight more in their Fears. When will man have juster notions of the Universal eternal cause? Then will rational Christianity prevail. I regrett Holly’s misfortune in not finding you on his Account to whom an interview with you would have been a lasting gratification.
Waterhouses Pen “Labitur et labetur.” he has let it run on with too much fluency. I have not a tenth part of the Vivacity, Activity, Memory, or Promptitude and Punctuality in Correspondence which he ascribes to me. I can answer but few of the letters I receive, and those only with Short Scratches of the Pen.
I agree with you that “it is difficult to say at what moment the revolution began.” In my Opinion it began as early as the first plantation of the Country. Independence of church and parliament was a fixed Principle of our predecessors in 1620 as it was of Sam. Adams and Chris. Gadsden in 1776. And Independence of Church & parliament were always kept in view in the part of the Country and I believe in most others. The Hierarchy and Parliamentary Authority over were dreaded and detested even by a Majority of professed Episcopalians
I congratulate you upon your “Canine Appetite for reading” I have been equally voracious for Several Years and it has kept me alive. It is policy in me to despize and abhor the “Writing table” for it is a Bunch of Grapes out of reach,. Had I Your Eyes and Fingers I should scribble forever, such poor stuff as you know I have been writing by fits and Starts for fifty or Sixty Years with out ever correcting or revising anything
Helluo as I am Hunger and thirst after what I shall never see, Napolions Publication of the Report of his Institute of Cairo. Denons Volumes have excited an inextinguishable Curiosity for an unattainable Object.
 Mr Coffee has been mentioned to me by my son He will be welcome. But though Robin is alive he is not alive like to be. Mr Coffee must be very quick or Robbin may die in his hands.
Mr. Binon a French Artist from Lyons who has studied Eight Years in Italy has lately taken my bust. he appears to be an Artist and a man of Letters. I let them do what they please with my old head
When we come to the cool in be future world I think We cannot choose but smile at the gambols of Ambition Avarice Pleasure, Sport and Caprice here below. Perhaps We may laugh like the angle in the French Fables. At a convivial repast of a Clubb of Choice Spirits of whom Gabriel and Michael were the most illustrious, after Nectar and Ambrosia had Set their hearts at Ease, they began to converse upon the Mechanique Cœleste. After discussing the Zodiack and the Constellations and the Solar System they condescended to this Speck of dirt the Earth and remarked some of its inhabitants, the Lyon the Elephant the Eagle and even the Fidelity Gratitude and Adroitness of the Dog. at last one of them recollected man. What a fine Countenance! What an elegant figure! What Subtilty, Ingenuity, Versatility, Agility! And above all a rational Creature! At this the whole board broke out into a broad Ha! Ha! Ha! that resounded through the Vault of Heaven: exclaiming “Man a rational creature”! How could any rational being even dream that man was a rational creature?
After all, I hope to meet my Wife & friends Ancestors & Posterity, Sages ancient & modern. I believe I could get over all my objections to meeting Alex Hamilton and Tim Pick, if I could see a Symptom of Sincere Penitence in either
My fatigued eyes and fingers command me very reluctantly to Subscribe abruptly
John Adams